                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK BANKS, AS NEXT                   :   CIVIL NO. 1:19-CV-1465
FRIEND OF, MUSTAFA ALLAH                   :
WAYMER, FAITH HODGEPATH,                   :   (Chief Judge Conner)
HENRY JAMES MASON,                         :
THOUSANDS OF FEMALE HUMAN                  :
TRAFFICKING VICTIMS, AND                   :
HUMANA,                                    :
                                           :
             Petitioners                   :
                                           :
      v.                                   :
                                           :
JUDGE CYNTHIA REED EDDY,                   :
et al.,                                    :
                                           :
             Respondents                   :

                                       ORDER

       AND NOW, this 29th day of August, 2019, upon consideration of the petition

for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2241, filed by petitioner

Frederick Banks on behalf of Mustafa Allah Waymer, church bomb plotter; Faith

Hodgepath, an Indian; Henry James Mason, manager to R. Kelly; Thousands of

female human trafficking victims detained at over 9,000 massage parlors in Atlanta

and beyond; and, Hamana, Austrian refugee and former Isis trapped in Syria,

wherein he seeks, inter alia, release from confinement for all named petitioners,

and upon consideration of the federal habeas statute, which provides that an

“[a]pplication for a writ of habeas corpus shall be in writing signed and verified by

the person for whose relief it is intended or by someone acting in his behalf”,
28 U.S.C. § 2242, and that a litigant seeking to prosecute a “next friend” habeas

petition “must establish the requisite [Article III] standing to sue”, Whitmore v.

Arkansas, 495 U.S. 149, 154 (1990), accord In re Zettlemoyer, 53 F.3d 24, 26-27 (3d

Cir. 1995) (per curiam), and, further, a petitioner seeking “next friend” standing

must “provide an adequate explanation—such as inaccessibility, mental

incompetence, or other disability—why the real party in interest cannot appear on

his own behalf to prosecute the action”, and must demonstrate that he is “truly

dedicated to the best interests of the person on whose behalf he seeks to litigate”

and has some “significant relationship” with that person, Whitmore, 495 U.S. at

164 (citations omitted), and it appearing that Banks has failed to establish that the

petitioners are unable to litigate their own case, and failed to establish that he has a

significant relationship with any of the petitioners, and the court finding that Banks

therefore failed to meet his burden to establish “next friend” standing, it is hereby

ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) filed by Frederick
             Banks on behalf Mustafa Allah Waymer, church bomb plotter; Faith
             Hodgepath, an Indian; Henry James Mason, manager to R. Kelly;
             Thousands of female human trafficking victims detained at over 9,000
             massage parlors in Atlanta and beyond; and, Hamana, Austrian
             refugee and former Isis trapped in Syria is DISMISSED for lack of
             standing.

      2.     The application (Doc. 2) to proceed in forma pauperis is DISMISSED
             as an improper form.




                                           2
3.   The Clerk of Court is directed to CLOSE this case.

4.   There is no basis for the issuance of a certificate of appealabilty. See
     28 U.S.C. § 2253(c).




                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania
